UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6627



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN CAMPFIELD, a/k/a Kevin Macon,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
98-315, CA-01-622-CCB)


Submitted:   June 21, 2001                  Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Campfield, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Campfield seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*     United States v. Campfield, Nos. CR-98-

315; CA-01-622-CCB (D. Md. Mar. 27, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Campfield’s claim that his sentence is not proper in light
of the rule announced in Apprendi v. New Jersey, 530 U.S. 466
(2000), is without merit. We recently held in United States v.
Sanders, 247 F.3d 139 (4th Cir. 2001), that the new rule announced
in Apprendi is not retroactively applicable to cases on collateral
review.


                                  2